 



Exhibit 10.1

EMPLOYMENT AGREEMENT

     This Employment Agreement (the “Agreement”), by and between Quanta
Services, Inc., a Delaware corporation, and its affiliates (collectively,
“Employer”), and Kenneth W. Trawick (“Employee”), is hereby entered into as of
the 13th day of March 2002 (“Execution Date”).

R E C I T A L S

     A. As of the Execution Date, Employer is engaged primarily in the business
of specialized construction contracting and/or maintenance services to: electric
utilities; telecommunication, cable television and natural gas operators;
governmental entities; the transportation industry; and commercial and
industrial customers.

     B. Employee is employed hereunder by Employer in a position that is
critical to the Employer’s continued operation.

     C. The Employer’s Board of Directors (the “Board”), has determined that it
is in the best interests of the Employer and its stockholders to assure that the
Employer will have the continued dedication of the Employee, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Employer. The Board believes it is imperative to diminish the inevitable
distraction of the Employee by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Employee’s full attention and dedication to the Employer currently and in the
event of any threatened or pending Change of Control, and to provide the
Employee with compensation and benefits arrangements upon a Change of Control
that ensure that the compensation and benefits expectations of the Employee will
be satisfied and that are competitive with those of other corporations.
Therefore, in order to accomplish these objectives, the Board has caused the
Employer to enter into this Agreement.

A G R E E M E N T S

     In consideration of the mutual promises, terms, covenants and conditions
set forth herein and the performance of each, the parties hereto hereby agree as
follows:

     1. Certain Definitions.

     (a) The “Effective Date” shall mean the first date during the Change of
Control Period (as defined in Section 1(b)) on which a Change of Control (as
defined in Section 2) occurs. Anything in this Agreement to the contrary
notwithstanding, if a Change of Control occurs and if the Employee’s employment
with the Employer is terminated prior to the date on which the Change of Control
occurs, and if the Employee reasonably demonstrates that such termination of
employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or anticipation of a Change of Control, then for all purposes of
this Agreement the “Effective Date” shall mean the date immediately prior to the
date of such termination of employment.

 



--------------------------------------------------------------------------------



 



     (b) The “Change of Control Period” shall mean the period commencing on the
Execution Date hereof and ending on the third anniversary of the Execution Date;
provided, however, that commencing on the date one year after the date hereof,
and on each annual anniversary of such date (such date and each annual
anniversary thereof shall be hereinafter referred to as the “Renewal Date”),
unless previously terminated, the Change of Control Period shall be
automatically extended so as to terminate three years from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Employer shall give notice
to the Employee that the Change of Control Period shall not be so extended.

     (c) The “Code” shall mean the Internal Revenue Code of 1986, as amended.

     (d) The “Earlier Employment Agreement” shall mean any employment, severance
or change in control agreement between the Employer and the Employee that
existed and was effective as of the Execution Date. The Employee may elect in
writing, on or before the Employee’s Date of Termination, to have any term,
provision and/or definition under the Employees’ Earlier Employment Agreement
apply in lieu of any similar term, provision and/or definition of this
Agreement, except to the extent that such application would produce duplicate
payments or benefits under this Agreement and such Earlier Employment Agreement.

     2. Change of Control. For the purpose of this Agreement, a “Change of
Control” shall mean:

     (a) Any person or entity, other than the Employer or an employee benefit
plan of the Employer, acquires directly or indirectly the Beneficial Ownership
(as defined in Section 13(d) of the Exchange Act) of any voting security of the
Employer and immediately after such acquisition such person or entity is,
directly or indirectly, the Beneficial Owner of voting securities representing
50% or more of the total voting power of all of the then-outstanding voting
securities of the Employer; or

     (b) Individuals who, as of the date hereof, constitute the Board, and any
new director whose election by the Board or nomination for election by the
Employer’s stockholders was approved by a vote of a majority of the directors
then still in office who were directors as of the date hereof or whose election
or nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the members of the Board; or

     (c) The stockholders of the Employer shall approve a merger, consolidation,
recapitalization or reorganization of the Employer, a reverse stock split of
outstanding voting securities, or consummation of any such transaction if
stockholder approval is not obtained, other than any such transaction that would
result in at least 50% of the total voting power represented by the voting
securities of the surviving entity outstanding immediately after such
transaction being Beneficially Owned by at least 50% of the holders of
outstanding voting securities of the Employer immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction; or

-2-



--------------------------------------------------------------------------------



 



     (d) The stockholders of the Employer shall approve a plan of complete
liquidation of the Employer or an agreement for the sale or disposition by the
Employer of all or a substantial portion of the Employer’s assets (i.e., 50% or
more of the total assets of the Employer).

     3. Employment Period. The Employer hereby agrees to continue the Employee
in its employ, and the Employee hereby agrees to remain in the employ of the
Employer subject to the terms and conditions of this Agreement, for the period
commencing on the Effective Date and ending on the third anniversary of such
date (the “Employment Period”).

     4. Terms of Employment.

     (a) Position and Duties.

     (i) During the Employment Period, (A) the Employee’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date and (B) the
Employee’s services shall be performed at the location where the Employee was
employed immediately preceding the Effective Date or any office or location less
than 35 miles from such location.

     (ii) During the Employment Period, and excluding any periods of vacation
and sick leave to which the Employee is entitled, the Employee agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Employer and, to the extent necessary to discharge the
responsibilities assigned to the Employee hereunder, to use the Employee’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Employee to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Employee’s responsibilities as an employee of the Employer in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Employee prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Employee’s
responsibilities to the Employer.

     (b) Compensation.

     (i) Base Salary. During the Employment Period, the Employee shall receive
an annual base salary (“Annual Base Salary”), which shall be paid at a monthly
rate, at least equal to 12 times the highest monthly base salary paid or
payable, including any base salary that has been earned but deferred, to the

-3-



--------------------------------------------------------------------------------



 



Employee by the Employer and its affiliated companies in respect of the 12-month
period immediately preceding the month in which the Effective Date occurs.
During the Employment Period, the Annual Base Salary shall be reviewed no more
than 12 months after the last salary increase awarded to the Employee prior to
the Effective Date and thereafter at least annually. Any increase in Annual Base
Salary shall not serve to limit or reduce any other obligation to the Employee
under this Agreement. Annual Base Salary shall not be reduced after any such
increase and the term Annual Base Salary as utilized in this Agreement shall
refer to Annual Base Salary as so increased. As used in this Agreement, the term
“affiliated companies” shall include any company controlled by, controlling or
under common control with the Employer.

     (ii) Annual Bonus. In addition to Annual Base Salary, the Employee shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the Employee’s highest
bonus under the Employer’s Management Incentive Bonus Plan, or any comparable
bonus under any predecessor or successor plan, for the last three full fiscal
years prior to the Effective Date (annualized in the event that the Employee was
not employed by the Employer for the whole of such fiscal year) (the “Recent
Annual Bonus”). Each such Annual Bonus shall be paid no later than the end of
the third month of the fiscal year next following the fiscal year for which the
Annual Bonus is awarded, unless the Employee shall elect to defer the receipt of
such Annual Bonus.

     (iii) Incentive, Savings and Retirement Plans. During the Employment
Period, the Employee shall be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs applicable generally to
other peer executives of the Employer and its affiliated companies, but in no
event shall such plans, practices, policies and programs provide the Employee
with incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Employer and its affiliated companies for the Employee under
such plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding the Effective Date or if more favorable to
the Employee, those provided generally at any time after the Effective Date to
other peer executives of the Employer and its affiliated companies.

     (iv) Welfare Benefit Plans. During the Employment Period, the Employee
and/or the Employee’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Employer and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other peer
executives of the Employer and its affiliated companies, but in no event shall
such plans, practices,

-4-



--------------------------------------------------------------------------------



 



policies and programs provide the Employee with benefits that are less
favorable, in the aggregate, than the most favorable of such plans, practices,
policies and programs in effect for the Employee at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Employee, those provided generally at any time after the Effective Date to other
peer executives of the Employer and its affiliated companies.

     (v) Expenses. During the Employment Period, the Employee shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Employee in accordance with the most favorable policies, practices and
procedures of the Employer and its affiliated companies in effect for the
Employee at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Employee, as in effect generally at
any time thereafter with respect to other peer executives of the Employer and
its affiliated companies.

     (vi) Fringe Benefits. During the Employment Period, the Employee shall be
entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of the Employer and its
affiliated companies in effect for the Employee at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Employee, as in effect generally at any time thereafter with respect to other
peer executives of the Employer and its affiliated companies.

     (vii) Office and Support Staff. During the Employment Period, the Employee
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Employee
by the Employer and its affiliated companies at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Employee, as provided generally at any time thereafter with respect to other
peer executives of the Employer and its affiliated companies.

     (viii) Vacation. During the Employment Period, the Employee shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Employer and its affiliated companies as in effect
for the Employee at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Employee, as in effect generally at
any time thereafter with respect to other peer executives of the Employer and
its affiliated companies.

     5. Termination of Employment.

     (a) Death or Disability. The Employee’s employment shall terminate
automatically upon the Employee’s death during the Employment Period. If the

-5-



--------------------------------------------------------------------------------



 



Employer determines in good faith that the Disability of the Employee has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Employee written notice in accordance with
Section 14 of this Agreement of its intention to terminate the Employee’s
employment. In such event, the Employee’s employment with the Employer shall
terminate effective on the 30th day after receipt of such notice by the Employee
(the “Disability Effective Date”), provided that, within the 30 days after such
receipt, the Employee shall not have returned to full-time performance of the
Employee’s duties. For purposes of this Agreement, “Disability” shall mean the
absence of the Employee from the Employee’s duties with the Employer on a
full-time basis for 180 consecutive business days as a result of incapacity due
to mental or physical illness that is determined to be total and permanent by a
physician selected by the Employer or its insurers and acceptable to the
Employee or the Employee’s legal representative.

     (b) Cause. The Employer may terminate the Employee’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:

     (i) the willful and continued failure of the Employee to perform
substantially the Employee’s duties with the Employer or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Employee by the Board or the Chief Executive Officer of the Employer that
specifically identifies the manner in which the Board or the Chief Executive
Officer believes that the Employee has not substantially performed the
Employee’s duties, or

     (ii) the willful engaging by the Employee in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Employer.

For purposes of this provision, no act or failure to act, on the part of the
Employee, shall be considered “willful” unless it is done, or omitted to be
done, by the Employee in bad faith or without reasonable belief that the
Employee’s action or omission was in the best interests of the Employer. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Employer or based upon the advice of counsel for the
Employer shall be conclusively presumed to be done, or omitted to be done, by
the Employee in good faith and in the best interests of the Employer. The
cessation of employment of the Employee shall not be deemed to be for Cause
unless and until there shall have been delivered to the Employee a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board at a meeting of the Board called and held
for such purpose (after reasonable notice is provided to the Employee and the
Employee is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Employee is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.

-6-



--------------------------------------------------------------------------------



 



     (c) Good Reason. The Employee’s employment may be terminated by the
Employee for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean:

     (i) the assignment to the Employee of any duties inconsistent in any
respect with the Employee’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 4(a) of this Agreement, or any other action by the Employer that
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and that is remedied by the Employer promptly after receipt
of notice thereof given by the Employee;

     (ii) any failure by the Employer to comply with any of the provisions of
Section 4(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and that is remedied by the
Employer promptly after receipt of notice thereof given by the Employee;

     (iii) the Employer’s requiring the Employee to be based at any office or
location other than as provided in Section 4(a)(i)(B) hereof or the Employer’s
requiring the Employee to travel on Employer business to a substantially greater
extent than required immediately prior to the Effective Date;

     (iv) any purported termination by the Employer of the Employee’s employment
otherwise than as expressly permitted by this Agreement;

     (v) any failure by the Employer to continue in effect any cash or
stock-based incentive or bonus plan, retirement plan, welfare benefit plan or
other compensation, retirement or benefit plan, practice, policy, and program,
unless the aggregate value (as computed by an independent employee benefits
consultant selected by the Employer and acceptable to the Employee or the
Employee’s legal representative) of all such compensation, retirement or benefit
plans, practices, policies and programs provided to the Employee is not
materially less than their aggregate value as in effect at any time during the
120-day period immediately preceding the Effective Date or if more favorable to
the Employee, those provided generally at any time after the Effective Date to
other peer executives of the Employer and its affiliated companies ; or

     (vi) any failure by the Employer to comply with and satisfy Section 13(c)
of this Agreement.

For purposes of this Section 5(c), any good faith determination of “Good Reason”
made by the Employee shall be conclusive.

     (d) Notice of Termination. Any termination by the Employer for Cause, or by
the Employee for Good Reason, shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 14 of this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
that (i) indicates the

-7-



--------------------------------------------------------------------------------



 



specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Employee’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than thirty days after the giving of such notice).
The failure by the Employee or the Employer to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of the Employee or the Employer,
respectively, hereunder or preclude the Employee or the Employer, respectively,
from asserting such fact or circumstance in enforcing the Employee’s or the
Employer’s rights hereunder.

     (e) Date of Termination. “Date of Termination” means (i) if the Employee’s
employment is terminated by the Employer for Cause, or by the Employee for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Employee’s employment is
terminated by the Employer other than for Cause or Disability, the Date of
Termination shall be the date on which the Employer notifies the Employee of
such termination and (iii) if the Employee’s employment is terminated by reason
of death or Disability, the Date of Termination shall be the date of death of
the Employee or the Disability Effective Date, as the case may be.

     6. Obligations of the Employer upon Termination.

     (a) Good Reason; Death; Disability; and Other Than for Cause. If, during
the Employment Period, the Employer shall terminate the Employee’s employment
other than for Cause, the Employee shall terminate employment for Good Reason,
or the Employee’s employment shall terminate due to death or Disability:

     (i) the Employer shall pay to the Employee in a lump sum in cash within
30 days after the Date of Termination the aggregate of the following amounts:

     (A) the sum of (1) the Employee’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
higher of (I) the Recent Annual Bonus and (II) the Annual Bonus paid or payable,
including any bonus or portion thereof which has been earned but deferred (and
annualized for any fiscal year consisting of less than 12 full months or during
which the Employee was employed for less than 12 full months), for the most
recently completed fiscal year during the Employment Period, if any (such higher
amount being referred to as the “Highest Annual Bonus”) and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365 and (3) any
compensation previously deferred by the Employee (together with any accrued
interest or earnings thereon) and any accrued vacation pay, in each case to the
extent not theretofore paid (the sum of the amounts

-8-



--------------------------------------------------------------------------------



 



described in clauses (1), (2), and (3) shall be hereinafter referred to as the
“Accrued Obligations”); and

     (B) the amount equal to the product of (1) two and (2) the sum of (x) the
Employee’s Annual Base Salary and (y) the Highest Annual Bonus;

     (ii) all stock options, restricted stock or other awards made or granted
under the Quanta Services, Inc. 1997 Stock Option Plan, the Quanta Services,
Inc. 2001 Stock Incentive Plan and/or any similar or successor stock plan or
program, will become fully vested immediately on or prior to the Employee’s Date
of Termination. The Employer agrees that for purposes of determining the
continued exercisability of Employee’s stock options outstanding on the Date of
Termination, Employee shall be considered to have remained employed by the
Employer until the second anniversary of the Date of Termination. Nothing in
this subparagraph (ii) shall be deemed to extend the expiration date of any
stock option granted under the applicable stock plan(s) or program(s) past the
original expiration date of such stock option as determined at the time of
grant;

     (iii) for two years after the Employee’s Date of Termination, or such
longer period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Employer shall continue benefits to the Employee and/or
the Employee’s family at least equal to those that would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 4(b)(iv) of this Agreement if the Employee’s employment had not been
terminated or, if more favorable to the Employee, as in effect generally at any
time thereafter with respect to other peer executives of the Employer and its
affiliated companies and their families, provided, however, that if the Employee
becomes reemployed with another employer and is eligible to receive medical or
other welfare benefits under another employer provided plan, the medical and
other welfare benefits described herein shall be secondary to those provided
under such other plan during such applicable period of eligibility. For purposes
of determining eligibility (but not the time of commencement of benefits) of the
Employee for retiree benefits pursuant to such plans, practices, programs and
policies, the Employee shall be considered to have remained employed until the
second anniversary of the Date of Termination and to have retired on the last
day of such period;

     (iv) the Employer shall, at its sole expense as incurred, provide the
Employee with outplacement services the scope and provider of which shall be
selected by the Employee in his sole discretion; and

     (v) to the extent not theretofore paid or provided, the Employer shall
timely pay or provide to the Employee any other amounts or benefits required to
be paid or provided or which the Employee is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Employer and its

-9-



--------------------------------------------------------------------------------



 



affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”).

     (b) Death. If the Employee’s employment is terminated by reason of the
Employee’s death during the Employment Period, the Employer shall pay the
amounts and provide the benefits described in Section 6(a), pay the Accrued
Obligations to the Employee’s estate or beneficiary, as applicable, in a lump
sum in cash within 30 days of the Date of Termination, and timely pay or provide
the Other Benefits. With respect to the provision of Other Benefits, the term
Other Benefits as utilized in this Section 6(b) shall include, without
limitation, and the Employee’s estate and/or beneficiaries shall be entitled to
receive, benefits at least equal to the most favorable benefits provided by the
Employer and affiliated companies to the estates and beneficiaries of peer
executives of the Employer and such affiliated companies under such plans,
programs, practices and policies relating to death benefits, if any, as in
effect with respect to other peer executives and their beneficiaries at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Employee’s estate and/or the Employee’s beneficiaries, as in
effect on the date of the Employee’s death with respect to other peer executives
of the Employer and its affiliated companies and their beneficiaries.

     (c) Disability. If the Employee’s employment is terminated by reason of the
Employee’s Disability during the Employment Period, the Employer shall pay the
amounts and provide the benefits described in Section 6(a), pay the Accrued
Obligations to the Employee’s estate or beneficiary, as applicable, in a lump
sum in cash within 30 days of the Date of Termination, and timely pay or provide
the Other Benefits. With respect to the provision of Other Benefits, the term
Other Benefits as utilized in this Section 6(c) shall include, and the Employee
shall be entitled after the Disability Effective Date to receive, disability and
other benefits at least equal to the most favorable of those generally provided
by the Employer and its affiliated companies to disabled executives and/or their
families in accordance with such plans, programs, practices and policies
relating to disability, if any, as in effect generally with respect to other
peer executives and their families at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Employee
and/or the Employee’s family, as in effect at any time thereafter generally with
respect to other peer executives of the Employer and its affiliated companies
and their families.

     (d) Cause; Other than for Good Reason. If the Employee’s employment shall
be terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Employee other than the obligation
to pay to the Employee (x) his Annual Base Salary through the Date of
Termination, (y) the amount of any compensation previously deferred by the
Employee, and (z) Other Benefits, in each case to the extent theretofore unpaid.
If the Employee voluntarily terminates employment during the Employment Period,
excluding a termination for Good Reason, this Agreement shall terminate without
further obligations to the Employee, other than for Accrued Obligations and the
timely payment or provision of Other Benefits. In such case, all Accrued
Obligations shall be paid to the Employee in a lump sum in cash within 30 days
of the Date of Termination.

-10-



--------------------------------------------------------------------------------



 



     7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Employee’s continuing or future participation in any plan, program,
policy or practice provided by the Employer or any of its affiliated companies
and for which the Employee may qualify, nor, subject to Section 12, shall
anything herein limit or otherwise affect such rights as the Employee may have
under any contract or agreement with the Employer or any of its affiliated
companies. Amounts that are vested benefits or that the Employee is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Employer or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

     8. Full Settlement. The Employer’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action that the Employer may have against the Employee or
others. In no event shall the Employee be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Employee under any of the provisions of this Agreement and such amounts shall
not be reduced whether or not the Employee obtains other employment. The
Employer agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses that the Employee may reasonably incur as a result of
any contest (regardless of the outcome thereof) by the Employer, the Employee or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Employee about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Code Section 7872(f)(2)(A).

     9. Certain Additional Payments by the Employer.

     (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Employer or
its affiliates to or for the benefit of the Employee (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 9) (a “Payment”) would be subject to the excise tax imposed
by Code Section 4999 or any interest or penalties are incurred by the Employee
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Employee shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Employee of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

     (b) Subject to the provisions of Section 9(c), all determinations required
to be made under this Section 9, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by Arthur Andersen or
such other certified public

-11-



--------------------------------------------------------------------------------



 



accounting firm as may be designated by the Employee (the “Accounting Firm”)
which shall provide detailed supporting calculations both to the Employer and
the Employee within 15 business days of the receipt of notice from the Employee
that there has been a Payment, or such earlier time as is requested by the
Employer. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change of Control, the
Employee shall appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Employer. Any Gross-Up Payment, as determined
pursuant to this Section 9, shall be paid by the Employer to the Employee within
five days of the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Employer and the
Employee. As a result of the uncertainty in the application of Code Section 4999
at the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments that will not have been made by the Employer
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Employer exhausts its
remedies pursuant to Section 9(c) and the Employee thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Employer to or for the benefit of the Employee.

     (c) The Employee shall notify the Employer in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Employer of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Employee is informed
in writing of such claim and shall apprise the Employer of the nature of such
claim and the date on which such claim is requested to be paid. The Employee
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Employer (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Employer notifies the Employee in writing prior to the expiration of such
period that it desires to contest such claim, the Employee shall:

     (i) give the Employer any information reasonably requested by the Employer
relating to such claim,

     (ii) take such action in connection with contesting such claim as the
Employer shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Employer,

     (iii) cooperate with the Employer in good faith in order effectively to
contest such claim, and

     (iv) permit the Employer to participate in any proceedings relating to such
claim;

-12-



--------------------------------------------------------------------------------



 



     provided, however, that the Employer shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Employee harmless,
on an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 9(c), the Employer shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Employee to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Employee agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Employer shall
determine; provided, however, that if the Employer directs the Employee to pay
such claim and sue for a refund, the Employer shall advance the amount of such
payment to the Employee, on an interest-free basis and shall indemnify and hold
the Employee harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Employee with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Employer’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Employee shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

     (d) If, after the receipt by the Employee of an amount advanced by the
Employer pursuant to Section 9(c), the Employee becomes entitled to receive any
refund with respect to such claim, the Employee shall (subject to the Employer’s
complying with the requirements of Section 9(c)) promptly pay to the Employer
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Employee of an
amount advanced by the Employer pursuant to Section 9(c), a determination is
made that the Employee shall not be entitled to any refund with respect to such
claim and the Employer does not notify the Employee in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

     10. Confidential Information. The Employee shall hold in a fiduciary
capacity for the benefit of the Employer all secret or confidential information,
knowledge or data relating to the Employer or any of its affiliated companies,
and their respective businesses, which shall have been obtained by the Employee
during the Employee’s employment by the Employer or any of its affiliated
companies and which shall not be or become public knowledge (other than by acts
by the Employee or representatives of the Employee in violation of this
Agreement). After termination of the Employee’s employment with the Employer,
the Employee shall not, without the prior written consent of the Employer or as
may otherwise be required by law or legal

-13-



--------------------------------------------------------------------------------



 



process, communicate or divulge any such information, knowledge or data to
anyone other than the Employer and those designated by it. In no event shall an
asserted violation of the provisions of this Section 10 constitute a basis for
deferring or withholding any amounts otherwise payable to the Employee under
this Agreement.

     11. Insurance and Indemnification. For the period from the Effective Date
through at least the tenth anniversary of the Employee’s termination of
employment from the Employer, the Employer shall maintain the Employee as an
insured party on all directors’ and officers’ insurance maintained by the
Employer for the benefit of its directors and officers on at least the same
basis as all other covered individuals and provide the Employee with at least
the same corporate indemnification as it provides to the peer executives of the
Employer.

     12. Earlier Employment Agreement. Except as provided in the following
sentence, from and after the Effective Date, this Agreement shall supersede any
other agreement between the parties with respect to the subject matter hereof.
The Employee may elect in writing to have any term, provision and/or definition
under the Employees’ Earlier Employment Agreement apply in lieu of any similar
term, provision and/or definition of this Agreement, except to the extent that
such application would produce duplicate payments or benefits under this
Agreement and such Earlier Employment Agreement. All determinations required to
be made under this Section, including whether and when a term, provision and/or
definition under the Employees’ Earlier Employment Agreement would produce
duplicate payments or benefits under this Agreement and such Earlier Employment
Agreement and the assumptions to be utilized in arriving at such determination,
shall be made by the Accounting Firm or such other nationally recognized
compensation and benefits consulting firm as the Employee may designate, which
shall provide detailed supporting calculations both to the Employer and the
Employee within 15 business days of the receipt of written notice from the
Employee, or such earlier time as is requested by the Employer. All fees and
expenses of the Accounting Firm (or such other firm designated) shall be borne
solely by the Employer.

     13. Successors.

     (a) This Agreement is personal to the Employee and without the prior
written consent of the Employer shall not be assignable by the Employee
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Employee’s legal
representatives.

     (b) This Agreement shall inure to the benefit of and be binding upon the
Employer and its successors and assigns.

     (c) The Employer will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Employer to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Employer would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Employer” shall mean the Employer as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

-14-



--------------------------------------------------------------------------------



 



     14. Notice. Any notice required pursuant to this Agreement will be in
writing and will be deemed given upon the earlier of (i) delivery thereof, if by
hand, (ii) three business days after mailing if sent by mail (registered or
certified mail, postage prepaid, return receipt requested), (iii) the next
business day after deposit if sent by a recognized overnight delivery service,
or (iv) upon transmission if sent by facsimile transmission or by electronic
mail, with return notification (provided that any notice sent by facsimile or
electronic mail shall also promptly be sent by one of the means described in
clauses (i) through (iii) of this Section. Any notice or document required to be
given or filed with the Employer is properly given or filed if delivered to the
Employer at 1360 Post Oak Boulevard, Suite 2100, Houston, Texas 77056,
Attention: General Counsel. Any notice or document required to be given or filed
with a Employee is properly given or filed if delivered to the Employee at the
most recent address shown on the Employer’s records. A party may change its
address for notice by the giving of notice thereof in the manner hereinabove
provided.

     15. Severability, Headings. If any portion of this Agreement is held
invalid or inoperative, the other portions of this Agreement. shall be deemed
valid and operative and, so far as is reasonable and possible, effect shall be
given to the intent manifested by the portion held invalid or inoperative. The
section headings herein are for reference purposes only and are not intended in
any way to describe, interpret, define or limit the extent or intent of the
Agreement or of any part hereof.

     16. Arbitration. Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Houston, Texas, in accordance with the rules of the American Arbitration
Association for the Resolution of Employment Disputes in effect on the date of
the event giving rise to the claim or the controversy; provided, however, that
the evidentiary standards set forth in this Agreement shall apply. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction.
Notwithstanding any provision of this Agreement to the contrary, the Employee
shall be entitled to seek specific performance of the Employee’s right to be
paid until the Employee’s Date of Termination during the pendency of any dispute
or controversy arising under or in connection with this Agreement. A decision by
a majority of the arbitration panel shall be final and binding. The direct
expense of any arbitration proceeding shall be borne by Employer.

     17. Governing Law. This Agreement shall in all respects be construed
according to the laws of the State of Texas, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

     18. Withholding. The Employer may withhold from any amounts payable under
this Agreement such Federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

     19. No Waiver. The Employee’s or the Employer’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right the Employee or the Employer may have hereunder, including, without
limitation, the right of the Employee to

-15-



--------------------------------------------------------------------------------



 



terminate employment for Good Reason, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

     20. Claims. All claims by the Employee for payments or benefits under this
Agreement shall be directed to and determined by the Employer’s Board of
Directors (or such committee to which the Board delegates authority under this
Section) and shall be in writing. Any denial by the Board (or such committee) of
a claim for benefits under this Agreement shall be delivered to the Employee in
writing and shall set forth the specific reasons for the denial and the specific
provisions of this Agreement relied upon. The Board (or committee) shall afford
the Employee a reasonable opportunity for a review of the decision denying a
claim and shall further allow the Employee to appeal the decision within 60 days
after the Board (or committee) gives notice that it has denied Employee’s claim.

     21. Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.

     In Witness Whereof, the Employee has hereunto set the Employee’s hand and,
pursuant to the authorization from its Board of Directors, the Employer has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

          Quanta Services, Inc.
         /s/ Kenneth W. Trawick         Kenneth W. Trawick             

            By:   /s/ John R. Colson       John R. Colson, Chief Executive
Officer           

-16-